t c memo united_states tax_court scott a lewis petitioner v commissioner of internal revenue respondent docket no filed date scott a lewis pro_se robert a varra melinda g williams and tamara l kotzker for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax of dollar_figure under sec_6651 dollar_figure under sec_6654 and dollar_figure under sec_6651 following a trial that was held on date we must decide whether petitioner had unreported income in the amounts determined by respondent whether petitioner is liable for the 10-percent additional tax on early distributions from his individual_retirement_account ira whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 whether petitioner is liable for the addition_to_tax determined by respondent under sec_6654 and whether the court should impose a penalty against petitioner pursuant to sec_6673 findings_of_fact some of the facts of the case were stipulated and are so found when the petition was filed petitioner resided in denver colorado petitioner received a distribution of dollar_figure from the public employees retirement association in for which he was issued a form_1099 that listed dollar_figure as taxable also in petitioner received dollar_figure of stock proceeds from united shareholder services inc unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure some dollar amounts have been rounded petitioner failed to file federal_income_tax returns for and and he did not make any estimated_tax payments for in a notice_of_deficiency dated date respondent determined a deficiency and additions to tax in petitioner’s federal_income_tax attached to the notice_of_deficiency was form_4549 income_tax examination changes in which respondent included in petitioner’s income the amount of dollar_figure reflecting a taxable_distribution of dollar_figure and stock sales of dollar_figure petitioner was allowed a standard_deduction of dollar_figure and one personal_exemption of dollar_figure the form_4549 further provided that petitioner was liable for the 10-percent premature_distribution additional tax in the amount of dollar_figure on the taxable_portion of the distribution petitioner timely petitioned this court following a hearing at which the court granted in part respondent’s motion to strike certain portions of the petition the petition consists of the following first error the notice_of_deficiency errs in its determination that petitioner was a person required to make a return pursuant to sec_6012 or sec_6020 the commissioner made a determination pursuant to sec_6020 the previous examination audit was predicated on an unsigned unverified blank form_1040 similar to irm exhibit dummy form_1040 such a null sum document violate sec_26 u s c sec_6061 sec_6065 and is insufficient for legal purpose as determined by cibrac v c i r u s tax ct 120_tc_163 second the requirement to make a return pincite u s c sec_6012 is triggered only when the petitioner’s income exceeds the exempt_amount sec_6012 assigns the exempt_amount the same meaning as sec_151 second error petitioner disputes the allegation he owes dollar_figure as an increase in tax for tax_year claim of petitioner first respondent alleges petitioner received compensation or remuneration classified as a taxable_distribution in the amount of dollar_figure in petitioner disputes the amount as to accuracy petitioner disputes the amount of the taxable_distribution as gain or income as it represents total_proceeds from the disbursement of brokerage items and not a net amount second respondent alleges petitioner received compensation or remuneration classified as stock sales in the amount of dollar_figure in petitioner disputes the amount of stock sales as gain or income as it represents total_proceeds from the sale of brokerage items and not the net amount third error petitioner disputes the allegation he owes dollar_figure as an sec_6651 penalty for petitioner disputes the allegation he owes dollar_figure as an sec_6651 penalty for petitioner disputes the allegation he owes dollar_figure as an sec_6654 penalty for fourth error petitioner disputes the allegation he owes dollar_figure as interest under sec_6601 for claim of petitioner petitioner further disputes he owes a total deficiency of dollar_figure for tax_year facts upon which petitioner relies the requirement for making a return pincite u s c sec_6012 is dependent upon sec_151 sec_6012 only requires the making of a return if petitioner’s gross_income exceeds the congressionally assigned exempt_amount relief sought the petitioner is not liable for any determination of penalties and or interest in the notice_of_deficiency nor any underlying liability determined by sec_6012 or sec_6020 the petitioner is not liable for any increase in tax of dollar_figure for tax_year pursuant to u s c sec_3512 the petitioner is not liable for a penalty pincite u s c sec_6651 in the amount of dollar_figure for tax_year pursuant to u s c sec_3512 the petitioner is not liable for a penalty pincite u s c sec_6651 in the amount of dollar_figure for tax_year pursuant to u s c sec_3512 the petitioner is not liable for a penalty pincite u s c sec_6654 in the amount of dollar_figure for tax_year pursuant to u s c sec_3512 the petitioner is not liable for interest under sec_6601 in the amount of dollar_figure for tax_year pursuant to u s c sec_3512 the petitioner is not liable for total deficiencies in the amount of dollar_figure for tax_year pursuant to u s c sec_3512 conversely the respondent is liable to petitioner for an amount in excess of dollar_figure as reimbursement of any administrative costs court costs and any other expenses petitioner has expended by reason of respondent’s erroneous determination petitioner failed to submit to the court a pretrial memorandum as required by the court’s standing_pretrial_order on the day of trial the court filed respondent’s motion for sanctions pursuant to sec_6673 petitioner failed to testify at trial and rested his case after his opening statement unreported income opinion sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 sec_61 specifically lists pension income as includable in a taxpayer’s gross_income sec_61 proceeds from stock sales are likewise includable in a taxpayer’s gross_income thus the distribution of dollar_figure that petitioner received from the colorado public employees retirement association and the dollar_figure in stock proceeds received by petitioner from united shareholders services inc are included in petitioner’s gross_income for while petitioner alleges in his petition that he is entitled to reduce this income to its net amount the record contains no evidence that supports this allegation 10-percent additional tax on early distributions from iras sec_72 generally provides that a taxpayer is liable for a 10-percent additional tax on early distributions from a qualified_retirement_plan see sec_4974 in petitioner received taxable_distributions of dollar_figure from his ira petitioner has not alleged or shown that he qualifies for any exception to the 10-percent additional tax and is thus liable for the additional tax on this amount addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 reasonable_cause requires petitioner to demonstrate that he exercised ordinary business care and prudence and nevertheless was unable to file his federal_income_tax return by the due_date 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite we have found that petitioner did not file a tax_return for on the record before us we find that respondent has satisfied his burden of production with regard to the sec_6651 addition_to_tax see sec_7491 higbee v commissioner supra petitioner has neither offered an explanation for his failure_to_file nor produced evidence to establish any reasonable_cause for his failure_to_file the return we sustain respondent’s determination of an addition_to_tax under sec_6651 addition_to_tax under sec_6651 sec_6651 generally imposes an addition_to_tax for a failure to pay timely the amount of tax shown on a federal_income_tax return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a return for at trial the court admitted a certified form_4340 certificate of assessments payments and other specified matters covering petitioner’s tax_year the form_4340 indicates that respondent prepared a substitute for return on date the record also includes an individual_master_file tax module for petitioner dated date the form_4549 income_tax examination changes pertaining to petitioner’s tax_year and dated date and a form sec_6020 certification pertaining to petitioner’s tax_year and dated date a return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 wheeler v commissioner t c no the return must satisfy the requirements of sec_6020 which provides as follows sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes we have on several occasions addressed what constitutes a sec_6020 return see wheeler v commissioner supra in wheeler we noted that the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question and that in a case in which the taxpayer did not file a return the commissioner must introduce evidence that an sfr satisfying the requirements of sec_6020 was made wheeler v commissioner supra see cabirac v commissioner supra here respondent did not prove that an sfr meeting the requirements had been made for because the record does not contain evidence that petitioner failed to pay tax shown on a return for we conclude that respondent has failed to satisfy his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax addition_to_tax under sec_6654 respondent determined that petitioner underpaid his estimated income_tax and is liable for an addition_to_tax under sec_6654 for sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 wheeler v commissioner supra each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra the due dates of the required installments for a calendar_year taxpayer are april june and september of the calendar_year in question and january of the following year sec_6654 wheeler v commissioner supra respondent produced evidence establishing that petitioner did not file a return for and that petitioner had an income_tax_liability of dollar_figure for the evidence was sufficient to permit the court to make the analysis required by sec_6654 see wheeler v commissioner supra because petitioner did not file a return_for_the_preceding_taxable_year respondent has met his burden of producing evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 analysis by the court under sec_6654 does not apply see id respondent has met his burden of production under sec_7491 with respect to the sec_6654 addition_to_tax and we sustain respondent’s determination sec_6673 penalty respondent moves the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir we find that petitioner has advanced frivolous and groundless statements contentions and arguments we further find that petitioner has instituted this proceeding primarily for delay under the circumstances presented we shall impose on petitioner a penalty in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered under rule
